DUEOUR, J.
The plaintiff sues to recover the price of an automobile purchased from defendant which, they allege, was defective, and, also, the amount spent by them for repairs.
The defense is that the car was in good condition when delivered to the plaintiff.
*14November 29, 1909.
The testimony is, in almost every particular, hopelessly conflicting.
The machine was a second-hand one, and the plaintiff rode in it before making the purchase; she kept it for more than six months, or, rather, her son did, during her absence from the city.
She says she rode in it once only, but ber son says she did so four times.
All of ber witnesses Say the machine was out of order nearly all of the time, and the son says he took good care of it.
Defendant’s witnesses, on the other hand, claim that the machine was known by plaintiff to be a second-hand one, and that it was delivered in good condition and perfect running order; that the repairs made were such as have to be made even to new automobiles, from time to time, and that plaintiff’s son bandied the machine roughly, overloaded it, and “tinkered with it.”
The differences are not reconcilable, and as. the matter is purely one of credibility of witnesses, we shall affirm the finding of the trial Jndge.
Judgment affirmed